DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The examiners amendment incorporates the subject matter of dependent claim 24 into independent claims 1, 18, 22, and 23, cancels claims 24 and 26 and corrects dependence of claims dependent on claim 24 to claim 1.  Authorization for this examiner’s amendment was given in an interview with Samantha Page on 5/13/2021.

The application has been amended as follows: 
Amend claim 1:

A solid electrolyte material of the formula A7±2xP3X((11±x)-y)Oy 
wherein A is Li or Na, 
wherein X is S, Se, or a combination thereof, provided that when is Li, X is Se, wherein 0<x<0.25 and 0<y<2.5, 

wherein the solid electrolyte material has a triclinic structure, and 
wherein the solid electrolyte material has an ionic conductivity of greater than or equal to 5 mS/cm at 23°C.Amend claim 1:

Amend claim 4: 
The solid electrolyte of claim 1, wherein A is Li, X is Se, and x is 0.

Amend claim 8: 
The solid electrolyte of claim 1, wherein A is Na, X is S, Se, or a combination thereof, and x is 0.

Amend claim 18:
An electrochemical cell comprising 
a positive electrode, 
a negative electrode, 
and a solid electrolyte material of the formula A7±2xP3X((11±x)-y)Oy
wherein A is Li or Na, 
wherein X is S, Se, or a combination thereof, provided that when is Li, X is Se,
wherein 0<x<0.25 and 0<y<2.5,

wherein the solid electrolyte material has a triclinic structure, and 
wherein the solid electrolyte material has an ionic conductivity of greater than or equal to 5 mS/cm at 23°C, 
wherein the solid electrolyte material is disposed between the positive electrode and the negative electrode.

Amend claim 22: 
A method for the manufacture of a material for a solid electrolyte, the method comprising: 
combining a sodium source or a lithium source and a precursor material comprising P and Se or S, provided that when a lithium source is used, the precursor material comprises P and Se, to form a mixture, and 
heat-treating the mixture to manufacture the material for a solid electrolyte, 
wherein the material is of the formula A7±2xP3X((11±x)-y)Oy
wherein A is Li or Na, 
wherein X is S, Se, or a combination thereof, provided that when is Li, X is Se,
wherein 0<x<0.25 and 0<y<2.5,
wherein an anion sublattice of the material has a body centered cubic crystal structure, 
wherein the solid electrolyte material has a triclinic structure, and 

wherein the material has an ionic conductivity of greater than or equal to 5 mS/cm at 23°C.

Amend claim 23: 
A method for the manufacture of an electrochemical cell, the method comprising: providing a positive electrode, 
providing a negative electrode, and 
disposing a solid electrolyte material of the formula A7±2xP3X((11±x)-y)Oy
wherein A is Li or Na, wherein X is S, Se, or a combination thereof, provided that when is Li, X is Se, 
wherein O<x<0.25 and 0<y<2.5, 
wherein an anion sublattice of the solid electrolyte material has a body centered cubic crystal structure, 
wherein the solid electrolyte material has a triclinic structure, and 
wherein the solid electrolyte material has an ionic conductivity of greater than or equal to 5 mS/cm at 23°C, 
between the positive electrode and the negative electrode to manufacture the electrochemical cell.

Cancel claim 24.
Cancel claim 26.

Election/Restrictions
Claims 1 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22 and 23, directed to the process of making or using an allowable product, claims 4-7 directed to a non-elected species dependent on the generic claim 1, and claim 20 directed to a non-elected species depending on the generic claim 18; previously withdrawn from consideration as a result of a restriction requirement, claims 4-7, 20, and 22-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4-8, 13-16, 18-23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, alone or in combination, appears to teach, suggest, or obviate the 
The prior art of record, such as Lee (US 2014/0370398 A1), teaches similar materials such as NaaPcS4 (2.0≤a≤4.0 and 2.2≤c≤3.575) but would not teach, obviate or suggest the use of materials with a triclinic crystal structure.  Since claims 4-8, 13-16, and 19-21 are dependent on claims 1 or 18 they would be allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796